Opinion issued December 12, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00326-CV
____________

TOM DEAN JOHNS, Appellant

V.

MARCELINE H. JOHNS, Appellee



On Appeal from the 127th District Court 
Harris County, Texas
Trial Court Cause No. 1999-61596



O P I N I O N
 Appellant has filed a motion to dismiss this appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed without prejudice 
Tex. R. App. P. 42.1(a).
	Appellee's motion to dismiss for want of prosecution is dismissed as moot.
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Dugan. (1)
Do not publish. Tex. R. App. P. 47.
1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.